Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      20-SEP-2022
                                                      09:44 AM
                                                      Dkt. 15 OSUS


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                 GARY LEE NELSON, (HI Bar #9651),
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 22-0039)

                   ORDER OF RECIPROCAL SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition for reciprocal

 discipline, filed on August 15, 2022 by the Office of

 Disciplinary Counsel (ODC) pursuant to Rule 2.15(b) of the Rules

 of the Supreme Court of the State of Hawai#i (RSCH), the

 declaration and exhibits appended thereto, Respondent Nelson’s

 September 13, 2022 Notice of No Opposition to Order to Show

 Cause, and the record in this matter, we conclude the record

 warrants the imposition of reciprocal discipline in this

 jurisdiction upon Respondent Nelson for misconduct committed in

 Oregon which, if committed here, would constitute multiple
violations of Rule 8.4(c) of the Hawai#i Rules of Professional

Conduct, with mitigating factors outweighing aggravating factors.

Therefore,

           IT IS HEREBY ORDERED that Respondent Nelson is

suspended from the practice of law in this jurisdiction for 180

days.   In light of Respondent Nelson’s current administrative

suspension, and RSCH Rule 2.16(c) notwithstanding, the suspension

is effective upon entry of this order.

           IT IS FURTHER ORDERED that Respondent Nelson shall, as

a prerequisite to reinstatement in this jurisdiction, bear the

costs of these disciplinary proceedings and shall submit to this

court proof of payment of such costs, along with proof of his

full compliance with the conditions of his Oregon suspension and

his reinstatement and good standing in Oregon, as well as proof

of his successful curing in this jurisdiction of his

administrative suspension.

           DATED: Honolulu, Hawai#i, September 20, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2